Citation Nr: 1504924	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2013 the Veteran was provided a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.  

At his hearing, the Veteran submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Nevertheless, he has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a May 2010 letter from the Little Rock Vet Center pertaining to PTSD.  The letter reflects that the Veteran had been treated at this facility since August 2009.  However, no records of this treatment appear within the claims file.  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records from the Vet Center located in Little Rock, Arkansas to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The record also shows that the Veteran receives treatment for his PTSD from the VA Mountain Home Community Based Outpatient Clinic (CBOC).  Records from this facility have been associated with the record and are dated from August 18, 2009, through July 30, 2010, and from June 14, 2013, through October 10, 2013.  It thus appears that records from this clinic are missing from July 31, 2010, through June 13, 2013.  Upon remand, such records should be obtained.  Id.  

At his Board hearing, the Veteran testified that his symptoms had worsened since his last VA examination in September 2010.  He related, however, that his clinical records dated after the examination should be sufficient to evaluate the claim.  Nevertheless, given the gaps in the treatment records noted above, the Veteran should be afforded a VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:


1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Little Rock Vet Center, and any records from the Mountain Home COBC VAMC dated between July 30, 2010, and June 14, 2013, and any records dated after October 10, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD.  These tests should include validity testing of the Veteran's responses.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

